DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s arguments/remarks filed 07/26/22.
Claim Objections
Claims 1, 3 are objected to because of the following informalities:  the claims contain inappropriate capitalization, e.g. Silver salt, Glucose which are not proper nouns.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some triclinic shaped Ag(0) particles, does not reasonably provide enablement for all of their particles to be in a triclinic shape as is now claimed in claim 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for the method of making silver particles having only the triclinic shape as is now claimed in new claim 10. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of synthesizing an antimicrobial base comprising Ag(0) particles wherein at least some of the particles have a triclinic shape. However, the specification does not provide an enabling disclosure for the methods of synthesizing an antimicrobial base wherein the Ag(0) is in a triclinic shape (e.g. no other shapes are present) see for instance figs. 3 and 4 and specification [0050] which states, “Hence, the reaction conditions in the present disclosure may be optimized to achieve majority Ag0 particles in the Triclinic 235 shape in order to kill more micro-organisms”. Which does not teach that applicant’s have achieved Ag(0) particles solely in triclinic shape as applicant’s have now claimed or that it is even possible to do so, only that they believe it may be optimized to achieve a majority of triclinic particles which is not the same as having all Ag(0) particles as triclinic shape as is now claimed in claim 10. Further, the examiner could not find any teachings of other Ag(0) particles having triclinic shape.
The instant specification teaches that the reaction conditions in their disclosure may be optimize to give Ag(0) particles wherein the majority have a triclinic shape but they do not teach what steps/features must be optimized to do so, and their Figures 3 and 4 appear to have particles in triclinic shape however, it does not appear the triclinic shape has been confirmed and further figures 3 and 4 do show some other shapes are present and as such the Ag(0) is not in triclinic form as is claimed in claim 10 because claim 10 does not allow for any other shapes except triclinic which it does not appear applicant’s actually have possession of at the time of filing based on the specification and figures in the specification as originally filed.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make the claimed Ag(0) particles having triclinic shape. The specification merely discloses methods for making Ag(0) particles wherein the process may be optimized to achieve a majority of Ag(0) particles having triclinic shape.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make the claimed antimicrobial base having only triclinic shape Ag(0) particles as is now instantly claimed.
Therefore, in view of the art recognized high level of unpredictability in forming solely triclinic shaped Ag(0) as is demonstrated by applicants fig. 3 and fig. 4 as well as paragraph [0050] of the specification, and the large quantity of research required to define and optimize these unpredictable variables, and the lack of guidance provided in the specification regarding such optimization, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.


Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims broadly embrace a method of synthesizing an antimicrobial base, comprising the claimed steps wherein the reactants are added to the reaction mixture in a pre-defined weight ratio, and wherein the stabilizing is continued until a pre-defined value of a zeta potential is achieved.
The specification discloses no ratios or ranges of ratios which are pre-defined, nor does the specification disclose or define what is a pre-defined ratio or pre-defined value of a zeta potential. The specification is silent on what they are trying to define as “pre-defined ratio” or “pre-defined value”. The specification merely discloses an example which uses fructose and glucose and chitosan in an ~1:1:0.16-0.6 ratio and as zeta values they exemplify greater than 61 mv or +40 to +60 (which has no units provided). 
However, the specification fails to disclose any additional species or examples of a pre-defined ratio or pre-defined value of zeta potential. Thus, it is clear that Applicants' description of the claimed “pre-defined ratio” and “pre-defined value of zeta potential” is based in large part on conjecture. The “pre-defined ratios” and “pre-defined values” that applicant’s claim were not known in the prior art at the time of the instant invention by Applicants, and include reaction conditions for forming Ag(0)particles that are yet to be discovered. 
As the specification fails to describe more than one example of “pre-defined ratios” and more than two examples of “pre-defined values of zeta potential” that they are instantly claiming, they do not have support to claim any and all known and unknown ratios or values as “pre-defined”, and it is not clear to the examiner if these exemplified values are meant to be the only “pre-defined” ratios/values being claimed or if all other ratios/values are also being considered as “pre-defined”. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible “pre-defined ratios” and/or “pre-defined values of zeta…” . The specification merely discloses a single example wherein specific amounts of potentially three reactants are used and two possible amounts/ranges of values of zeta. Thus, Applicants have failed to demonstrate possession of the entire scope of “pre-defined” ratios and/or values. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed examples of a single possible “pre-defined” ratio and some exemplified possible values of zeta which could be “pre-defined”, do not constitute an adequate description to demonstrate possession of the numerous possible “pre-defined ratios” and “pre-defined values”, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible pre-defined ratios and pre-defined values which lead to the claimed Ag(0) particles having the claimed shape and properties. As such, the Artisan of skill could not predict that Applicant possessed any additional “pre-defined” species, except for those specifically exemplified as discussed above.
Therefore, the breadth of the claims as reading on numerous “pre-defined” ratios and “pre-defined” values, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous pre-defined” ratios and “pre-defined” values claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 are indefinite because they recite “pre-defined” and it is unclear what these pre-defined ratios or values are that applicants are trying to claim further the specification does not give any definitions for what are considered “pre-defined weight ratios” or “pre-defined value” as there is only 1 example in the specification which appears to point to a single ratio of ~1:1:0.16-0.6 that applicants are considering to be a “pre-defined ratio”. However, are other ratios being considered as “pre-defined”? Applicant’s also provide some examples for zeta values of greater than 61 mV and or from +40 to +60 (however, no units are provided for this range) and it is unclear as to whether other values are considered “pre-defined” or if only the exemplified values/ratios work in applicant’s invention to provide the claimed Ag(0) particles.
	Claims 3-5 and 10 are also rejected because they depend from claims 1-2 and do not resolve the issues with respect to “pre-determined” as is discussed above.
	Claim 1 is also indefinite because it recites “more than one reactant” and then goes on to recite, “…wherein the reactant is one of a monosaccharide…” it is unclear whether each of the more than one reactant are selected from the listing of a monosaccharide, a polysaccharide… or if only one of more than one reactant is one of a monosaccharide… Thus, the scope of what applicants are claiming as reactant/reactants is unclear to the examiner. For searching purposes, the examiner is interpreting it that all of the more than one reactant(s) are being selected from the listing in the claim of a monosaccharide, a polysaccharide, a derivative of a polysaccharide…

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 is written to depend from claim 1 which is directed to a method for synthesizing an antimicrobial base, however, claim 4 is not at all directed to synthesizing an antimicrobial base nor does this claim contain any actual additional active steps which are to be added to method as formulated into an antimicrobial composition is not an active step, nor is applied on a surface of an object. Thus, claim 4 does not further limit claim 1 from which it depends because it does not actually add any active steps to the method of claim 4 and is not directed to synthesizing the antimicrobial base which is what the method of claim 1 is claiming. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and arguments have prompted the examiner to withdraw the previous grounds of rejection under 112 and 103, as applicant’s arguments were persuasive with respect to the previous 103 rejection(s). However, applicant’s claim amendments and previous claim language have prompted the new grounds of rejection under 112 in this second non-final office action. 
	The examiner does note that applicant’s have made several arguments that their particles are in the range of 10-6 to 10-9. However, this is not a requirement of the instant claims, the instant claims merely require the particles to be submicron which reads on any particles less than 1 micron and as such could be less than a nm in size, etc. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616